NO. 07-03-00390-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                     OCTOBER 29, 2003

                           ______________________________


                            IN THE MATTER OF
              LOREEN ANN MAYEUX AND DOUGLAS WAYNE MAYEUX


                         _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

              NO. 67,510-D; HONORABLE RICHARD DAMBOLD, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Proceeding pro se, appellant Douglas Wayne Mayeux filed a notice of appeal

challenging the trial court’s order of June 26, 2003. On September 24, 2003, the trial court

clerk filed a request for extension of time to file the clerk’s record indicating Mayeux’s intent

not to pay the remaining balance for the record because he no longer wished to prosecute

this appeal. As a precaution, by letter dated September 24, the clerk was granted an

extension and Mayeux was directed to certify to this Court by Tuesday, October 14, 2003,
whether he had complied with the Texas Rules of Appellate Procedure, noting that failure

to do so might result in dismissal. Tex. R. App. P. 37.3(b). Mayeux did not respond and

the clerk’s record has not been filed.


       Accordingly, the appeal is hereby dismissed for want of prosecution and failure to

comply with this Court’s directive. Tex. R. App. P. 42.3(b) & (c).


                                         Don H. Reavis
                                           Justice




                                            2